THE THIRTEENTH COURT OF APPEALS

                                     13-21-00176-CV


          ALLEN DALE SCHMITGEN AND ROSIE A. F. SCHMITGEN
                                     v.
  SERVIS ONE, INC., D/B/A BSI FINANCIAL SERVICES, INC., AND WILMINGTON
   SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST AS OWNER AND
      TRUSTEE OF THE RESIDENTIAL CREDIT OPPORTUNITIES TRUST II


                                     On Appeal from the
                       117th District Court of Nueces County, Texas
                         Trial Court Cause No. 2018-DCV-1174-B


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

December 1, 2022